


Exhibit 10.1


EXECUTIVE AGREEMENT


THIS EXECUTIVE AGREEMENT (this “Agreement”) is entered into as of February 7,
2014 (the “Effective Date”), between Affinity Gaming (the “Company”) and David
D. Ross (“you”).


1.Extension of Letter Agreement. The parties are subject to a Letter Agreement,
dated January 11, 2011 (the “Letter Agreement”) and hereby agree to extend the
Term (as defined in the Letter Agreement) through July 31, 2014, with the
following modifications:


(a)Base Salary. Your base salary will be increased to $623,000 per year
effective as of January 1, 2014.


(b)Annual Bonus. You will be eligible to receive up to the pro rated portion (as
determined below) of 75% of your base salary based on a good faith assessment by
the Company’s Board of Directors (the “Board”) of your performance against
performance metrics described in the Letter Agreement. For this purpose, the pro
rated portion of any annual bonus earned hereunder shall be equal to the
percentage of the 2014 calendar year that has elapsed on the earlier of July 31,
2014 and the date you cease to serve as Chief Executive Officer of the Company.
The Company will pay any bonus earned hereunder by no later than September 30,
2014.


(c)Termination of Employment. You agree that the Company may remove you as Chief
Executive Officer prior to the end of the Term, in which case the Company shall
continue to employ you on the terms set forth in the Letter Agreement (as
modified herein) until the end of the Term and you shall be placed on inactive
status and provide such executive-level transition services as reasonably
requested by the Company. At the end of the Term, (i) your employment with the
Company and its affiliates shall cease; (ii) you shall resign from, and shall be
automatically deemed to have resigned from, all positions with the Company and
its Affiliates you then hold; and (iii) the Non-Qualified Option Agreement dated
March 30, 2011 between you and the Company (the “Option Agreement”) shall
terminate and all stock options awarded to you thereunder shall be forfeited.
You acknowledge and agree that you will not be entitled to any severance or
termination benefits (including, without limitation, pursuant to the Executive
Severance Agreement dated January 11, 2011, which the parties acknowledge is
expired and no longer in effect) in connection with your removal as Chief
Executive Officer or the termination of your employment with the Company and its
affiliates. For the sake of clarity, Section 6 of the Letter Agreement is hereby
deleted.


2.Duty of Loyalty Agreement. You acknowledge and agree that you are (i) party to
a Duty of Loyalty Agreement, dated as of January 11, 2011 (the “DOL Agreement”),
which is in full force and effect, and (ii) shall comply with the DOL Agreement.
In consideration of the extension of the Term of the Letter Agreement and the
other agreements of the Company set forth in Section 1, above, the parties agree
to modify the DOL Agreement as follows:


(a)Restricted Period. The Restricted Period (as defined in the DOL Agreement)
shall commence on the Effective Date and terminate on February 1, 2015.


(b)Additional Non-Competition Covenant. In consideration of the Company’s
agreements hereunder and in order to protect the Company’s valuable confidential
information and trade secrets, you agree that until August 1, 2015, you will not
own any interest in, perform any services for, be engaged in any participation
in or be connected with any Competitive Entity. For this purpose, “Competitive
Entity” means any of the following persons or entities or any affiliate of any
such person or entity: (i) any person or entity that beneficially owns on the
date hereof 5% or more of the Company’s voting securities, and/or (ii) any
entity identified in the letter agreement dated as of the date hereof between
the parties hereto. You acknowledge and agree that the provisions of Sections 8,
9 and 10 of the DOL Agreement shall apply to the application and enforcement of
the covenants set forth in this Section 2(b).




--------------------------------------------------------------------------------






(c)Cash Consideration. In further consideration of the foregoing modifications
to the DOL Agreement, the Company will pay you the sum of $261,500, on or before
December 31, 2014.


3.Equity Agreements. You are party to both the Option Agreement and a Restricted
Unit Award Agreement dated March 30, 2011 with the Company (the “RU Agreement”).
The Option Agreement and RU Agreement shall continue to apply in accordance with
their terms. You acknowledge and agree that you are subject to Section 10.1 of
the Affinity Gaming Amended 2011 Long Term Incentive Plan (the “Plan”) which
shall continue to apply in accordance with its terms. You agree not to exercise
any of the options awarded to you under the Option Agreement prior to the end of
the Term. You further agree that until July 31, 2017, you shall provide the
Company with no less than 30 days written notice before the transfer of any
Share (as defined in the Plan). Any actual or purported transfer in violation of
this Section 3 shall be null and void. You agree that the Company may take such
actions (including issuing stop orders or legending Shares) to give effect to
this Section 3.


4.Cooperation. Upon the receipt of reasonable notice from the Company (including
outside counsel), you agree to provide reasonable assistance to the Company, its
affiliates and their respective representatives in defense of existing lawsuits
involving the Company and any claims that may be made against the Company or its
affiliates, and will assist the Company and its affiliates in the prosecution of
any claims that may be made by the Company or its affiliates, to the extent that
such claims may relate to the your period of employment with the Company
(collectively, the “Claims”). During the pendency of any litigation or other
proceeding involving Claims, you agree to not communicate with anyone (other
than gaming regulatory agencies and your attorneys) with respect to the facts or
subject matter of any pending or potential litigation or regulatory or
administrative proceeding involving the Company or any of its affiliates without
first receiving prior written consent from the Company or the Company’s counsel.
Upon presentation of appropriate documentation, the Company shall pay or
reimburse you for all reasonable out-of-pocket travel, duplicating or telephonic
expenses incurred by you in complying with this Section 4. The Indemnification
Agreement as of May 14, 2013, between you and the Company (the “Indemnification
Agreement”) will continue to apply to all Claims.


5.Miscellaneous.


(a)Notices. Any notice given to either party shall be in writing and shall be
deemed to have been given when delivered personally or sent by a nationally
recognized overnight carrier, duly addressed to the party concerned at the
address indicated below the signature lines of this Agreement or to such address
as a party may subsequently give notice.


(b)Assignability. This Agreement shall not be assigned by you without the
express written consent of the Board.


(c)Entire Agreement. This Agreement contains the entire agreement between the
parties and supersedes all prior agreements, understandings, discussions,
negotiations and undertakings, whether written or oral, between the parties
relating to the subject matter set forth herein, with the exception of the Duty
of Loyalty Agreement, the Letter Agreement, the Award Agreements, the
Indemnification Agreement and the letter agreement identified in Section
2(b)(ii). The parties acknowledge and agree that the agreement dated as of
January 1, 2010, between Herbst Gaming, Inc. and you has been terminated as of
the date immediately prior to the Effective Date (or such earlier date as
provided in such agreement), and has been superseded by this Agreement, the Duty
of Loyalty Agreement and the Letter Agreement.


(d)Amendment or Waiver. This Agreement cannot be changed, modified or amended
without the consent in writing of both parties. No waiver by either party at any
time of any breach by the other party of any condition or provision of this
Agreement shall be deemed a waiver of a similar or dissimilar condition or
provision at the same or at any prior or subsequent time. Any waiver must be in
writing and signed by you or an authorized officer of the Company, as the case
maybe.


(e)Severability. The provisions of this Agreement shall be severable, and the
invalidity, illegality or unenforceability of any provision of this Agreement
shall not affect, impair or render unenforceable this Agreement or any other
provision hereof, all of which shall remain in full force and




--------------------------------------------------------------------------------




effect. If any provision of this Agreement is adjudicated to be invalid, illegal
or otherwise unenforceable, but such provision may be made valid, legal and
enforceable by a limitation or reduction of its scope, the parties agree to
abide by such limitation or reduction as may be necessary so that said provision
shall be enforceable to the fullest extent permitted by law.


(f)Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Nevada, disregarding any conflict of laws principles that
would otherwise provide for the application of the substantive law of another
jurisdiction.


(g)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but both of which together shall constitute one and
the same instrument.


(h)Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
law, any right it or he may have to a trial by jury in respect of any litigation
arising out of or relating to this Agreement and your employment by the Company.


(i)Acknowledgment. You acknowledge that you have been given a reasonable period
of time to review this Agreement before signing it and have had an opportunity
to secure counsel of your own. By executing this Agreement, you certify that you
have fully read and completely understands the terms, nature and effect of this
Agreement. You further acknowledge that you are executing this Agreement freely,
knowingly and voluntarily and that your execution of this Agreement is not the
result of any fraud, duress, mistake, or undue influence whatsoever. In
executing this Agreement, you have not relied on any inducements, promises, or
representations by the Company other than as stated in this Agreement.


IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the Effective Date.
 
AFFINITY GAMING                                    




By:
/s/ Richard S. Parisi
 
/s/ David D. Ross
 
 
 
DAVID D. ROSS
Its:
Chairman
 
 





